DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 42, 44-45, 47, 49, 55-56, 61-64, and 69-71 are pending in this office action and presented for examination. Claim 69 is newly amended, and claims 65-68 are newly cancelled by the response received January 18, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63-64 and 70-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 63 recites the limitation “the control logic is configured to determine whether to cause the decode logic and the execute logic of the fetch stage or the decode stage and the execute stage to perform the decode operation and the execute operation on the first instruction based on whether the first instruction is within the subset of the set of instructions” in lines 6-9. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0024] of the original disclosure conveys “[t]he decode logic 304 can identify the flow control instructions”, which appears to imply that determining that the decode logic and the execute logic of the fetch stage is to perform the decode operation and the execute operation on the first instruction occurs prior to a determination of whether the first instruction is within the subset of the set of instructions. Similarly, paragraph [0025] of the original disclosure conveys “[t]he instruction identification logic 404 determines whether an instruction fetched is a flow control instruction”, which likewise appears to imply that determining that the decode logic and the execute logic of the fetch stage is to perform the decode operation and the execute operation on the first instruction occurs prior to a determination of whether the first instruction is within the subset of the set of instructions.
Applicant’s arguments dated January 18, 2022, appears to convey that the above cited portion of paragraph [0024] and [0025] are not being relied upon to provide support for the limitation. However, in this case, the original disclosure does not appear to provide support for the limitation “based on whether the first instruction is within the subset of the set of instructions”. For example, while block 504 (as described in paragraphs [0030] and [0032]) is described as entailing identifying whether an instruction can or cannot be executed in a pipeline including a reduced number of stages, block 504 does not appear to be described as identifying 
Claim 64 is rejected for failing to alleviate the rejection of claim 63 above. 

Claim 64 recites the limitation “the subset of the set of instructions is a set of flow control instructions” in lines 1-2. Claim 63, upon which claim 64 is dependent, recites the limitation “the control logic is configured to determine whether to cause the decode logic and the execute logic of the fetch stage or the decode stage and the execute stage to perform the decode operation and the execute operation on the first instruction based on whether the first instruction is within the subset of the set of instructions” in lines 6-9. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0024] of the original disclosure conveys “[t]he decode logic 304 can identify the flow control instructions”, which appears to imply that determining that the decode logic and the execute logic of the fetch stage is to perform the decode operation and the execute operation on the first instruction occurs prior to a determination of whether the first instruction is within a set of flow control instructions. Similarly, paragraph [0025] of the original disclosure conveys “[t]he instruction identification logic 404 determines whether an instruction fetched is a flow control instruction”, which likewise appears to imply that determining that the decode logic and the execute logic of the fetch stage is to perform the decode operation and the execute operation on the first instruction occurs prior to a determination of whether the first instruction is within a set of flow control instructions.
Applicant’s arguments dated January 18, 2022, appears to convey that the above cited portion of paragraph [0024] and [0025] are not being relied upon to provide support for the 

Claim 70 recites the limitation “the pipeline control circuit is configured to determine whether the execute function is to be performed on the first instruction in the execution stage or whether the execute function and the decode function are to be performed on the first instruction in the first stage based on whether the first instruction is a flow control instruction” in lines 1-5. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0024] of the original disclosure conveys “[t]he decode logic 304 can identify the flow control instructions”, which appears to imply that determining that the execute function and the decode function are to be performed on the first instruction in the first stage occurs prior to a determination of whether the first instruction is a flow control instruction. Similarly, paragraph [0025] of the original disclosure conveys “[t]he instruction identification logic 404 determines whether an instruction fetched is a flow control instruction”, which likewise appears to imply that determining that the execute function and the decode function are 
Applicant’s arguments dated January 18, 2022, appears to convey that the above cited portion of paragraph [0024] and [0025] are not being relied upon to provide support for the limitation. However, in this case, the original disclosure does not appear to provide support for the limitation “based on whether the first instruction is a flow control instruction”. For example, while block 504 (as described in paragraphs [0030] and [0032]) is described as entailing identifying whether an instruction can or cannot be executed in a pipeline including a reduced number of stages, block 504 does not appear to be described as identifying whether an instruction can or cannot be executed in a pipeline including a reduced number of stages “based on whether the first instruction is a flow control instruction”.

Claim 71 recites the limitation “the pipeline control circuit is configured to determine whether the execute function is to be performed on the first instruction by the execution stage or the decode function and the execute function are to be performed on the first instruction by the decode stage based on whether the first instruction is a flow control instruction” in lines 1-5. However, the original disclosure does not appear to provide support for this limitation. For example, paragraph [0024] of the original disclosure conveys “[t]he decode logic 304 can identify the flow control instructions”, which appears to imply that determining that the decode function and the execute function are to be performed on the first instruction by the decode stage occurs prior to a determination of whether the first instruction is a flow control instruction. Similarly, paragraph [0025] of the original disclosure conveys “[t]he instruction identification logic 404 determines whether an instruction fetched is a flow control instruction”, which 
Applicant’s arguments dated January 18, 2022, appears to convey that the above cited portion of paragraph [0024] and [0025] are not being relied upon to provide support for the limitation. However, in this case, the original disclosure does not appear to provide support for the limitation “based on whether the first instruction is a flow control instruction”. For example, while block 504 (as described in paragraphs [0030] and [0032]) is described as entailing identifying whether an instruction can or cannot be executed in a pipeline including a reduced number of stages, block 504 does not appear to be described as identifying whether an instruction can or cannot be executed in a pipeline including a reduced number of stages “based on whether the first instruction is a flow control instruction”.

Allowable Subject Matter
Claims 42, 44-45, 47, 49, 55-56, 61-62, and 69 are allowed.

The following is a statement of reasons for the indication of allowable subject matter. See the interview summary dated February 10, 2021.

Response to Arguments
Applicant on page 7 argues: ‘Claim 69 stands objected to for informalities. Accordingly, the claim is amended as suggested by the Examiner and now recites, "the processor further comprises a writeback stage coupled to the execute stage that is different from the writeback 
In view of the aforementioned amendment, the previously presented objection to claim 69 is withdrawn. 

Applicant across pages 7-15 argues the 112(a) rejections of claim 62 (and its dependent claims) that was based upon 112(f) interpretation. Applicant across pages 17-18 argues the 112(b) rejection of claim 62 (and its dependent claims) that was based upon 112(f) interpretation in an analogous manner.  
Applicant’s arguments are persuasive. Examiner does note, however, that the citations provided on page 13 of the remarks that are directed to how the second determination is supported do not appear to contain subject matter regarding determining whether a first instruction is within a subset of a set of instructions, or further subject matter regarding the subset being a set of flow control instructions. Therefore, these citations do not preclude the 112(a) rejections that are maintained in the instant office action and addressed below. 

Applicant on page 15 argues: “However, there are two different types of function at issue, and the decode functionality of identifying a particular flow control instruction should not be confused with the separate functionality of determining whether the decode logic can perform this decode functionality on a given instruction.”
However, Examiner submits that the claims that are currently subject to written description rejections incorporate “the decode functionality of identifying a particular flow 

Applicant on page 15 argues: ‘In that regard, the Present Application explains that latency reduction logic 112 (e.g., decode logic and/or execute logic in a fetch stage) may be able to perform "selected instructions" and that the pipeline control logic 114 determines whether an instruction is one of the selected instructions as part of determining whether to cause the latency reduction logic 112 to operate on the instruction’.  Applicant subsequently reproduces paragraphs [0028], [0030], and [0032]. 
While the above characterization of the Present Application may be the case, Examiner notes that block 504 (as described in paragraphs [0030] and [0032]) is described as entailing identifying whether an instruction can or cannot be executed in a pipeline including a reduced number of stages. However, Examiner submits that the provided citations do not describe identifying whether an instruction can or cannot be executed in a pipeline including a reduced 

Applicant on page 16 argues: “With respect to the decode operation, while the Present Application discloses that the decode logic 304 can identify an instruction, there is no indication or implication that the decode logic 304 identifying a particular jump, branch, call, etc. in the process of decoding an instruction comes before the pipeline control logic 114 determines whether the instruction is within those jump, branch, and call instructions supported by the decode logic 304. Therefore, paragraph [0024] of the Present Application does not imply that the decode logic 304 performs a decode operation on an instruction before the pipeline control logic 114 determines whether the instruction is within a subset of instructions supported by the decode logic 304. Likewise, with respect to the instruction identification logic 404 and paragraph [0025], there is no implication that the associated operations are performed before the pipeline control logic 114 determines whether an instruction is within a subset of instructions supported by the instruction identification logic 404.”
While the above characterizations of the Present Application may be the case, Examiner submits that the Present Application would consequently not provide support for identifying whether an instruction can or cannot be executed in a pipeline including a reduced number of stages “based on whether the first instruction is within the subset of the set of instructions”, because the original disclosure appears to convey that determining whether an instruction is within the subset of the set of instructions is performed by decode logic 304. (See paragraphs [0024] and [0025].)

Applicant on page 17 argues the rejections of claim 64, 70, and 71 in an analogous manner as the argument directed to claim 63.
Examiner’s response to arguments with respect to claim 63 is likewise applicable to the arguments directed to the aforementioned further claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182